Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 7, 13 and 19, the language “wherein each of the simulated GNSS signals or each of the simulated interference signals has an associated reference signal” is indefinite since it fails to clearly and distinctly define the subject matter; it is unclear what the scope of “has” encompasses with respect to one signal and another signal.  The language “signal that combines each of the simulated GNSS/interference signals and the associated reference signal” is indefinite due to the lack of clarity with respect to the scope of “combines.” The language “calculating . . . one or more of a phase offset, a time offset, or a power offset . . . based on” the calibration GNSS/interference signal and the associated reference signal is indefinite since the scope of “based on” fails to clearly and distinctly defining the subject matter the applicant regards as the invention.  Thus, the language is unclear since it is not certain what step is performed with respect to calculating an offset.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for calculating one of a phase offset, , does not reasonably provide enablement for any and all, known and unknown, techniques by which a phase, time or power offset is calculated from a calibration signal that is defined as including, via combining, the reference signal.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/and or use the invention commensurate in scope with these claims. The specification is limited to performing a cross-correlation analysis, exemplified by FIG. 6, in order to calculate such offsets but fails to sufficiently enable any other known or unknown technique.  Compliance with the enablement requirement of 35 U.S.C. § 112(a), requires that the specification enable the full scope of every claim. Automotive Techs. Int’l, Inc. v BMW of N. Am., Inc., 501 F.3d 1274 (Fed. Cir. 2007). Since the claim language “based on” encompasses a much broader scope than is enabled by the specification, and after the consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to perform the calculation of the offsets using any technique that simply had as inputs a value for the calibration GNSS/interference signal and the associated reference signal, particularly in light of the fact that the calibration GNSS/interference signal appears to be defined by the reference signal.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schirmer (“Over-The-Air Testing Using Wave-Field Synthesis”).
Schirmer (“Over-The-Air Testing Using Wave-Field Synthesis”) discloses the conventionality of OTA testing of receivers using wave-field synthesis realized by coherent superposition of multiple EM waves with individual amplitude and phase radiated from a plurality of antennas (Section 2.3.4).  Schirmer also discloses “an important matter in every real system is the calibration. Depending on the system type, a more or less complex calibration is needed . . . in other words, not only the amplitude, also the phase values have to be calibrated . . . all analog parts do influence these parameters, e.g. D/A-converters, amplifiers, cables, antennas and also temperature variations” (Section 2.3.5). Schirmer describes the effects of noise and drift on the Wavefront Synthesis (WFS) results and how fixed and random errors affect the system as amplitude and phase errors (Section 4.5) and the effects of temperature variations, particularly on hardware and cables (Section 4.6).  Schirmer teaches that in order to be able to synthesize plane waves using a 2D or 3D arrangement of antenna elements EAs, the influence of all analog system components has t be calibrated including the DACs with power amplifier, RF cables, antennas, air and field probes (Section 5.3). Regarding the calibration of power due to the R4000 and the S1000 devices, a procedure is disclosed including a step 1 for the generation of a reference signal at a known power level, e.g. a sine or multi-sine with known number of carriers, a step 2 measuring the signal power with a power meter/signal analyzer, a step 3 measuring the power at a different R4000,  and step 4 determining a correction factor .
Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearse et al (2016050034).
Pearse disclose the following method and apparatus comprising:
outputting, by a computing device (the system of fig. 1 clearly comprises
computing capabilities, and is therefore to be considered as a computing
device, cf. [0045]: "computer software", "CPU', ... and the digital processing in
fig. 2-3 and 5 for example), a plurality of simulated global navigation satellite
system (130, 132, 134, ... ) and interference signal (131,133, 135, ... ) pairs each
comprising a simulated GNSS signal and a simulated interference signal (the
signals from channel banks 121, ... , 129 might be considered as GNSS
interference signals, see also [0004]: "interference simulation") to a plurality of
radiofrequency transmitters (140, 141 ), wherein each of the simulated GNSS
signals, or each of the simulated interference signals, has an associated
reference signal (GNSS signals have inherent PRN codes, see [0048]: "pseudorandom number generator');
receiving, by the computing device, from a radiofrequency receiver (180), one
of a calibration GNSS signal (CAL 1) that combines each of the simulated GNSS
signals and the associated reference signals, or a calibration interference signal
(CAL2) that combines each of the simulated interference signals and the
associated reference signals;
calculating, by the computing device (cf. 180, 190), one or more of a phase
"timing signal 191", "signal 192 ...
LO frequency'') for each of the simulated GNSS signals based on the calibration
GNSS signal and the associated reference signals for each of the simulated
GNSS signals, or for each of the simulated interference signals based on the
calibration interference signal and the associated reference signals for each the
simulated interference signals; and
outputting, by the computing device, a corrected ([0044]: "provide a timing
offset to a channel bank, to delay a RF signal generated by the channel bank')
plurality of simulated GNSS and interference signal pairs to the plurality of
radiofrequency transmitters based on the calculated phase offset, time offset, or
power offset for each of the simulated GNSS signals or for each of the
simulated interference signals.
Concerning the independent claims, document Pearse et al also disclose:
- (claims 2, 8, 14) that both the signals CAL 1 and CAL2 are received by the
calibrator 180, see fig 1;
- (claims 3, 9, 15) determining cross-correlation peaks, see fig. 12;
- (claims 4-6, 10-12, 16-18) to output the signals continuously and coherently
(fig. 1: same system clock for all channel banks) as well as to calculate the
offsets in real-time ([0102]: several correlators are used).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rugamer et al (“Setup and Verification of a Multi-GNSS Over-the-Air Wave Field Synthesis Testbed”) in view of Andersson et al (6,339,399).
Rugamer et al (“Setup and Verification of a Multi-GNSS Over-the-Air Wave Field Synthesis Testbed”) disclose a method and apparatus, exemplified in FIG. 2, for providing a wavefront simulating a plurality of GNSS signals as well as interference signals including outputting of simulated GNSS/interference signals (GNSS Constellation simulator and Interference Generator) and transmitting (outputting) combined pairs of GNSS/interference signal via DAU units.  Additionally, Rugamer et al teach the requirement of performing a calibration procedure in order to produce an accurate electromagnetic field at the Device Under Test (DUT) since each physical channel is with respect to its delay (mostly cable length and antenna position), attenuation (cable and antenna), and free space attenuation. Rugamer et al measures such using a positioner carrying an EM probe to measure the field at a sweet spot of the DUT, i.e. a radio receiver measures the simulated GNSS/interference signals, generates a transfer matrix and calculates phase/amplitude offsets which are used to generate corrected weights/steering vectors for each individual delay path.  Given the interpretation that the reference signal encompasses a clock/LO signal for upconversion, Rugamer et al appears to meet the scope of the claimed subject matter.  Alternatively, in the interest of compact prosecution, Rugamer et al differ from the claimed subject matter since the reference signal, in an alternative 
Andersson et al  disclose a system and method for calibrating an antenna forming a wavefront including combining respective reference signals S2 from a calibration controller 603 with respective signals from a beamformer 604, receiving from a calibration network 602/601 signals that have undergone amplitude/phase offsets (distortions) due to the transmitter/cable lengths, and generating corrections via the calibration controller 603 to the weights which are amplitude and phase weights applied to mixers M6.  Thus, Andersson et al disclose the conventionality of calibrating an antenna system for distortions of phase, time, and amplitude to ensure proper transmission of a generated wavefront. Various embodiments of the calibration signal are envisioned (14:3+).
It would have been obvious to one having ordinary skill in the art to modify Rugamer et al by substituting the calibration technique ensuring an accurate wavefront by the teachings of Andersson et al who show the conventionality of correcting for signal delays/power loss/phase shift due to components/ and propagation therethrough and since applying a known technique to a known device (method, or product) ready for improvement to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Claims 3, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schirmer (“Over-The-Air Testing Using Wave-Field Synthesis”) in view of either one of Takano (7,079,866) or Hiramatsu et al (6,708,020).
Schirmer disclose the subject matter substantially as claimed as previously set forth but do not specify the calibration process via the correlation of the reference signal with a calibration signal comprising the simulated GNSS/interference signal combined with the reference signal.
It is well known to calibrate an array of antenna elements forming a wavefront to correlate a reference signal with a signal comprising a transmitted/received signal combined with the reference signal to ascertain phase and amplitude offsets due to the transmit/receive channel.  For example, each of Takano or Hiramatsu et al teach such. 
Hiramatsu et al disclose a calibration apparatus capable of accurately detecting the delay characteristic and amplitude characteristic of radio reception sections and radio transmission sections in transmission which uses a signal with the same band as or a band close to that of the modulated signal used for actual communications as a calibration signal and compares the correlation output of the output signal from each radio reception section with a reference identification point making it possible to detect the delay difference and amplitude ratio more accurately.. Calibration signal 101, similar to the claimed “reference signal,” is generated by code generator 103, modulated by modulator 102 and input to radio transmission section 104. The modulated calibration signal is input to radio transmission section 104 where it is quadrature-modulated, then up-converted to carrier frequency fc and output from transmission terminal 105. The reception outputs of the radio reception sections are input to complex correlators 111 and 112 that perform correlation detection at a timing adjusted by delay circuit 113 and output correlation outputs 114 and 115, respectively. Detection circuit 116 obtains 
Takano disclose the conventionality of calibrating transmission/reception signal chains using a reference signal. In practice, fluctuations in characteristics and line length of the elements composing the transmission RF units and the reception RF units in adaptive array antennas cause a difference between the reception directivity pattern and the transmission directivity pattern, even if the weighting coefficients calculated for reception are used for transmitting (1:39+). Takano provides an adaptive array antenna that performs calibration without suspension of the operation of the adaptive array antenna and a method of calibrating the same (2:64+). The system and method include a signal component separation unit for separating each of the reception signals into a correlated signal component correlated with the reference signal Y and an uncorrelated signal component uncorrelated with the reference signal Uj (a received mobile communication signal), and a weighting coefficient correction unit for updating each of the transmission weighting coefficients on the basis of the corresponding correlated signal component.
Thus, it would have been obvious to modify Schirmer by substituting a conventional calibration technique, as shown by each of Takano or Hiramatsu et al wherein a reference signal is correlated with a combined signal including the reference, since use of a known technique to improve similar devices (methods, or products) in the same way with a reasonable expectation of success, i.e. provide corrections to phase/amplitude offsets due to hardware components and temperature variations,  is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pozzobon et al (“Developing a GNSS Position and Timing Authentication Testbed”) defines some of the functional requirements of a GNSS Authentication and User Protection System Simulator, including single-channel range phase, doppler and power control as well as the capability to detect inconsistencies in observable data, such as time, front-end gain and pseudorange jumps (e.g. page 46).

    PNG
    media_image1.png
    633
    992
    media_image1.png
    Greyscale

Schirmer et al (“Accuracy of an OTA System Emulating a Realistic Environment for GNSS and Multi-Satellite Receiver Testing
El Assir et al (10,812,116) disclose a method and system for calibration of a global navigation satellite system simulator, it being known that the GNSS simulators have to be calibrated such that the signals generated by the respective GNSS simulator ensure proper testing of the device under test while using the respective GNSS simulator. The system for calibration of the global navigation satellite system simulator as well as the method of calibrating the global navigation satellite system simulator assure time and phase alignment of the GNSS simulator (6:48+) which allows phase coherence/alignment of multi-frequency GNSS signals in the different GNSS sub-bands and ensuring lower inter-frequency phase and time bias of the GNSS simulator. 
Pearse et al (20200132856) disclose the conventionality of calibrating a test platform, e.g. a GNSS simulator, using a reference signal that is combined with the GNSS signal and a detector unit 160 which measures the combined power such that the phase shift of the reference signal is iteratively shifted until there is a maximum output.
Yudanov et al (9,103,912) disclose the conventionality of dynamic inter-channel bias calibration comprising: generating a reference signal comprising a pseudo-noise component; measuring a bias delay associated with front-end circuitry of the navigation receiver by comparing a pseudo-noise component of a delayed reference signal with the pseudo-noise component of the reference signal, wherein the delayed reference signal is based upon propagation of the reference signal through the front-end circuitry of the navigation receiver, the front-end circuitry for processing the reference signal and a received satellite signal, wherein the front-end circuitry includes a filter; and generating a correction signal
Vadlamani et al (20100127918) disclose the conventionality in systems and methods for testing or validating GPS receivers to require generation of signals that simulate the GPS satellite broadcasts, which requires a test-bed capable of generating a combination of signals from multiple such satellites. A GPS simulator performs calculations on each of the GPS signals, such as the carrier frequency offset for each signal, the chip rate change, and signal scaling, among others. Other parameters may be provided, and thus tested, such as urban canyon effects, atmospheric conditions, weather conditions, solar conditions, etc. Once all of the GPS signals are at the same rate, they can be properly added, sample by sample at common timing intervals, to form a composite GPS signal. This generated composite GPS signal may be transmitted to the GPS receiver being tested. The GPS receiver may display the results on a display and/or provide data back to a computer (such as via the NMEA-183 interface). The computer may display the test results and/or analyze these results for the GPS receiver. This re-sampling may be performed continuously throughout execution of the GPS simulator, i.e., in order to account for continuously changing characteristics of the selected GPS satellites and/or the GPS receiver being tested.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646